NOTICE OF ALLOWANCE
REASONS FOR ALLOWANCE
Claims 1 and 3-11 are allowed.
Claim 1 is allowed because the prior art of record does not disclose nor render obvious wherein the drive capability change unit is configured to cause the drive unit to decrease the drive capability of turning on the main circuit element as a temperature of the main circuit element increases as cited with the rest of the claimed limitations.
Claims 3-8 are allowed based on the dependency from claim 1.
Claim 9 is allowed because the prior art of record does not disclose nor render obvious wherein the drive capability change unit is configured to cause the drive unit to decrease the drive capability of turning on the main circuit element as a temperature of the main circuit element increases as cited with the rest of the claimed limitations.
Claim 10 is allowed because the prior art of record does not disclose nor render obvious wherein the control circuit is configured to cause the gate drive circuit to decrease the drive capability of turning on the main circuit element as a temperature of the main circuit element increases as cited with the rest of the claimed limitations.
Claim 11 is allowed because the prior art of record does not disclose nor render obvious and causing the drive unit to decrease the drive capability of turning on the main circuit element as a temperature of the main circuit element increases as cited with the rest of the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.